NO. 07-12-00078-CR

                           IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                 AT AMARILLO

                                   PANEL D

                              DECEMBER 4, 2012




                                ANDRE PARTEE,


                                   Appellant
                                     v.


                             THE STATE OF TEXAS,


                                    Appellee
                        _____________________________

               FROM THE 31ST DISTRICT COURT OF WHEELER COUNTY;

              NO. 4117; HONORABLE STEVEN RAY EMMERT, PRESIDING



                             Memorandum Opinion



Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
      Appellant Andre Partee was charged with possession of marijuana in  an
amount of 2000 pounds or less but more than fifty  pounds.   After  pleading
guilty, he was placed on seven years deferred adjudication in 2005  pursuant
to a plea bargain agreement.  In 2011, the State filed a motion  to  proceed
with adjudication of his guilt.  After a  hearing,  the  trial  court  found
that he had violated various conditions of his  probation,  adjudicated  his
guilt, and sentenced him to twelve years in prison and a $5,000 fine.
      Appellant's appointed counsel filed a  motion  to  withdraw,  together
with an  Anders[1]  brief,  wherein  he  certified  that,  after  diligently
searching the record, he  concluded  that  the  appeal  was  without  merit.
Along with his brief, appellate counsel filed a copy of  a  letter  sent  to
appellant informing him of counsel's belief that  there  was  no  reversible
error and of appellant's right to file a  brief  or  response  pro  se.   By
letter dated May 3, 2012, this court also notified appellant  of  his  right
to file his own brief or response by June 4, 2012, if he wished  to  do  so.
To date, no response has been filed.
      In compliance with the  principles  enunciated  in  Anders,  appellate
counsel discussed potential areas for appeal which included 1)  the  failure
of the trial court to sustain appellant's hearsay and  confrontation  clause
objections, 2) the sufficiency of the evidence to  support  the  allegations
that he failed to maintain suitable employment, pay child support, and  make
payments of court costs, fines, and probation  fees,  and  3)  a  recitation
error in the judgment with respect to the plea bargain agreement.   However,
he then proceeded to explain why the issues would result in no relief  being
granted to appellant.
      In addition, we conducted our own review of the record to  assess  the
accuracy of appellate counsel's conclusions  and  to  uncover  any  arguable
error pursuant to Stafford v. State, 813 S.W.2d 508 (Tex. Crim. App.  1991).
 After doing so, we concur with counsel's conclusions.
      However, we note that counsel is  correct  that  the  judgment  is  in
error in its recitation  that  there  was  a  plea  bargain  agreement  with
respect to the adjudication of appellant's guilt.  It is also an  inaccurate
recitation of the original plea bargain.  To maintain the  accuracy  of  the
record, the judgment is modified to delete the reference to a  plea  bargain
agreement with respect to the judgment  adjudicating  guilt.   As  modified,
the trial court's judgment is affirmed, and counsel's motion to withdraw  is
granted.

                                  Per Curiam
Do not publish.




-----------------------
      [1]See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967).